Exhibit 10.1



SIXTH AMENDMENT TO SUBLEASE


THIS SIXTH AMENDMENT TO SUBLEASE (this “Sixth Amendment”) is dated as of June
12, 2012 (the “Effective Date”) between HYATT CORPORATION, a Delaware
corporation (“Sublandlord”), and THE PRITZKER ORGANIZATION, L.L.C., a Delaware
limited liability company (“Subtenant”), with reference to the following:


RECITALS:


A.Sublandlord and Subtenant heretofore entered into a certain Sublease dated as
of June 15, 2004 (the “Original Sublease”), pursuant to which Subtenant
subleased from Sublandlord certain premises in the building located at 71 South
Wacker Drive, Chicago, Illinois, and known as Hyatt Center, (the “Building”).


B.The Original Sublease has been amended by that certain Master Landlord
Recognition Agreement dated as of June 15, 2004 (the “Recognition Agreement”),
by that certain Ratification Agreement and First Amendment to Sublease dated as
of February 1, 2007 (the “First Amendment”), by that certain Second Amendment to
Sublease dated as of January 25, 2008 (the “Second Amendment”), by that certain
Third Amendment to Sublease dated as of February 9, 2009 (the “Third
Amendment”), by that certain Fourth Amendment to Sublease dated as of April 28,
2009 (the “Fourth Amendment”) and by that certain Fifth Amendment to Sublease
dated as of November 2, 2011, (the “Fifth Amendment”). The Original Sublease, as
amended by the Recognition Agreement, the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment and the Fifth Amendment, is herein
referred to as the “Sublease.”


C.The space subleased by Subtenant pursuant to the Sublease in effect
immediately prior to the date hereof, which currently contains approximately
31,993 square feet of Rentable Area on the 47th floor of the Building, is herein
referred to as the “Existing Subleased Premises.”


D.Sublandlord and Subtenant desire to amend the Sublease to provide for, among
other things, the subleasing by Subtenant of certain additional premises on the
47th floor of the Building, upon the terms and conditions herein set forth.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties, Sublandlord and
Subtenant agree as follows:


1.Incorporation and Defined Terms. The recital paragraphs set forth above are
hereby incorporated herein as if fully set forth herein. Capitalized terms not
otherwise defined herein shall have the same meanings as are ascribed to such
terms in the Sublease.


2.Leasing of Fourth Additional 47th Floor Subleased Premises. Effective as of
the Sixth Amendment Expansion Date (as defined below), Sublandlord hereby
subleases to Subtenant, and Subtenant hereby accepts from Sublandlord, an
additional 1,378 rentable square feet comprising a portion of the 47th floor of
the Building (the portion so subleased being herein referred to as the “Fourth
Additional 47th Floor Subleased Premises”), such Fourth Additional 47th Floor
Subleased Premises being depicted more particularly on Exhibit J attached
hereto. Subtenant's leasing of the Fourth Additional 47th Floor Subleased
Premises shall be in accordance with, and subject to, all of the terms,
covenants and conditions of the Sublease applicable to the Existing Subleased
Premises, except as otherwise provided in this Sixth Amendment.





--------------------------------------------------------------------------------

Exhibit 10.1

3.References to Subleased Premises. Except as expressly set forth herein to the
contrary, from and after the Sixth Amendment Expansion Date, all references in
the Sublease and this Sixth Amendment to the “Subleased Premises” shall be
deemed to include the Existing Subleased Premises and the Fourth Additional 47th
Floor Subleased Premises.


4.Rentable Area. Effective as of the Sixth Amendment Expansion Date, the
Subleased Premises shall consist of 33,371 square feet of Rentable Area.


5.Floor Plan. Effective as of the Sixth Amendment Expansion Date, the floor plan
of the Subleased Premises shall be as set forth in Exhibit B-Sixth Amended
attached hereto, which replaces in its entirety Exhibit B-Fifth Amended attached
to the Fifth Amendment, and for all purposes of the Sublease, the Subleased
Premises, as so depicted on Exhibit B-Sixth Amended, shall be the Subleased
Premises under the Sublease.


6.Net Rent. Effective as of the Sixth Amendment Expansion Date, (i) Exhibit
E-Fifth Amended attached to the Fifth Amendment shall be deleted in its entirety
and Exhibit E-Sixth Amended attached hereto shall be substituted therefor and
(ii) Net Rent payable by Subtenant to Sublandlord in respect of the Subleased
Premises from and after the Sixth Amendment Expansion Date shall be as set forth
in Exhibit E-Sixth Amended.


7.Subtenant's Share. Subject to adjustment from time to time in accordance with
Paragraph 1.5 of the Original Sublease, effective as of the Sixth Amendment
Expansion Date, Subtenant's Share shall be adjusted to 10.499% (calculated by
dividing the 33,371 square feet of Rentable Area of the Subleased Premises by
the 317,826 square feet of the Rentable Area of the Master Premises).


8.Common 47th Floor Master Leased Space. Effective as of the Sixth Amendment
Expansion Date, Subtenant is the sole subtenant of Sublandlord on the 47th
Floor. Therefore, as of the Sixth Amendment Expansion Date, no further
allocation of the Common 47th Floor Master Leased Space shall be required as
between Subtenant and any other subtenants. Subtenant shall continue to have the
rights, in common with Sublandlord, to use and have access to the Common
Facilities of the 47th Floor.


9.Delivery of Possession and Improvements. Sublandlord shall deliver possession
of the Fourth Additional 47th Floor Subleased Premises to Subtenant on or before
the Sixth Amendment Expansion Date. Subtenant shall accept possession of the
Fourth Additional 47th Floor Subleased Premises in as-is condition, it being
acknowledged that no agreement of Sublandlord to alter, remodel, decorate, clean
or improve the Fourth Additional 47th Floor Subleased Premises or the Building,
and no representation or warranty regarding the condition of the Fourth
Additional 47th Floor Subleased Premises or the Building has been made by
Sublandlord or by any party acting on Sublandord's behalf. Any work necessary
for Subtenant's use and occupancy thereof shall be performed by Subtenant at
Subtenant's sole cost and expense. Any such work shall be performed in
accordance with, and subject to, the terms and provisions of the Sublease.


10.Certain Defined Terms. “Sixth Amendment Expansion Date” means February 1,
2012.


11.Confirmation Agreements. At any time and from time to time upon either
Sublandlord's or Subtenant's request Sublandlord and Subtenant shall execute a
Confirmation Agreement confirming Subtenant's Share and any other information
reasonably requested by Sublandlord or Subtenant pertinent to this Sublease.







--------------------------------------------------------------------------------

Exhibit 10.1

12.No Offer. Submission of this Sixth Amendment by Sublandlord to Subtenant is
not an offer to enter into this Sixth Amendment but rather is a solicitation for
such an offer from Subtenant. Sublandlord shall not be bound by this Sixth
Amendment until Sublandlord has executed and delivered the same to Subtenant.


13.Integration of Sublease and Controlling Language. This Sixth Amendment and
the Sublease shall be deemed to be, for all purposes, one instrument. In the
event of any conflict between the terms and provisions of this Sixth Amendment
and the terms and provisions of the Sublease, the terms and provisions of this
Sixth Amendment, in all instances, shall control and prevail.


14.Severability. If any provision of this Sixth Amendment or the application
thereof to any person or circumstances is or shall be deemed illegal, invalid or
unenforceable, the remaining provisions hereof shall remain in full force and
effect and this Sixth Amendment shall be interpreted as if such legal, invalid
or unenforceable provision did not exist herein.


15.Entire Agreement. This Sixth Amendment and the Sublease contain the entire
integrated agreement between the parties respecting the subject matter of this
Sixth Amendment and the Sublease and supersede all prior and contemporaneous
understandings and agreements other than the Sublease between the parties
respecting the subject matter of this Sixth Amendment and the Sublease. There
are no representations, agreements, arrangements or understandings, oral or in
writing, between or among the parties to this Sixth Amendment relating to the
subject matter of this Sixth Amendment or the sublease which are not fully
expressed in this Sixth Amendment and the Sublease, and no party hereto has
relied upon any other representations, agreements, arrangements or
understandings. The terms of this Sixth Amendment and the Sublease are intended
by the parties as the final expression of their agreement with respect to those
terms and may not be contradicted by evidence of any prior agreement or of any
contemporaneous agreement. The parties further intend that no extrinsic evidence
whatsoever may be introduced in any judicial proceeding involving this Sixth
Amendment (and, for avoidance of doubt, the Sublease is not extrinsic for this
purpose).


16.Successors and Assigns. Each provision of the Sublease and this Sixth
Amendment shall extend to and shall bind and inure to the benefit of Sublandlord
and Subtenant, their respective heirs, legal representatives, and permitted
successors and assigns.


17.Time of the Essence. Time is of the essence of this Sixth Amendment and the
Sublease and each provision hereof.


18.Multiple Counterparts. This Sixth Amendment may be executed in counterparts,
all of which, when taken together, shall constitute a fully executed instrument.


19.Authority. Sublandlord and Subtenant each represent and warrant that it has
full authority to execute and deliver this Sixth Amendment.


20.Real Estate Brokers. Each of Sublandlord and Subtenant represent that it has
not dealt with any broker, agent or finder in connection with this Sixth
Amendment, and that insofar as each party knows, no brokers have participated in
the procurement of Subtenant or in the negotiation of this Sixth Amendment or
are entitled to any commission in connection therewith. Each of Sublandlord and
Subtenant shall indemnify and hold the other harmless from all damages,
judgments, liabilities and expenses (including reasonable attorneys' fees)
arising from its breach of the foregoing representation.







--------------------------------------------------------------------------------

Exhibit 10.1

21.Ratification Generally. Except as amended and modified hereby, the Sublease
shall be and shall remain unchanged and in full force and effect in accordance
with its terms, and, as the Sublease is amended and modified hereby, the
sublease is hereby ratified, adopted and confirmed.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sixth Amendment
to Sublease as of the date and year first above written.


 
 
SUBLANDLORD:


HYATT CORPORATION, a Delaware corporation


By:   /s/ Robert Webb
Name:   Robert Webb
Title:     Attorney-in-Fact




SUBTENANT:


THE PRITZKER ORGANIZATION, L.L.C., a Delaware limited liability company


By:   /s/ Ronald Wray
Name:   Ronald Wray
Title:     Vice President






--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT B - SIXTH AMENDED


FLOOR PLAN OF THE SUBLEASED PREMISES
47TH FLOOR




(See Attached)





--------------------------------------------------------------------------------

Exhibit 10.1

[exhibitb.jpg]



--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT E - SIXTH AMENDED


NET RENT SCHEDULE


OFFICE PREMISES FLOOR 47 (33,371 FEET OF RENTABLE AREA






TIME PERIOD
NET RENT PER SQUARE FOOT OF RENTABLE AREA
ANNUAL NET RENT
MONTHLY INSTALLMENT OF NET RENT
February 1, 2012 to December 31, 2012
$12.50
$417,137.50
$34,761.46
January 1, 2013 to December 31, 2013
$12.86
$429,151.06
$35,762.59
January 1, 2014 to December 31, 2014
$13.26
$442,499.46
$36,874.96
January 1, 2015 to December 31, 2015
$13.66
$455,847.86
$37,987.32
January 1, 2016 to December 31, 2016
$14.07
$469,529.97
$39,127.50
January 1, 2017 to December 31, 2017
$14.49
$483,545.79
$40,295.48
January 1, 2018 to December 31, 2018
$14.92
$497,895.32
$41,491.28
January 1, 2019 to December 31, 2019
$15.37
$512,912.27
$42,742.69
January 1, 2020 to February 29, 2020
$15.83
$528,262.93
$44,021.91






--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT J


FOURTH ADDITIONAL 47TH FLOOR SUBLEASED PREMISES


(See Attached)



--------------------------------------------------------------------------------

Exhibit 10.1

[exhibitj.jpg]

